ON PETITION FOR REHEARING
BARKDULL, THOMAS H., Jr., Associate Judge.
The appellee having filed a petition for rehearing and a motion for clarification of this court’s opinion dated February 25, 1976, which motion has been joined in by the appellant; the court having further considered the record and opinion, the petition for rehearing be and the same is hereby denied. But, in order that there be no doubt as to the intention of this court’s earlier opinion the same is hereby clarified by remanding the cause to the trial judge *420for the purpose of reconsideration of the entire award of custody of the minor child.
RAWLS, Acting C. J., and MELVIN, WOODROW M., Associate Judge, concur.